KENNARD, J.
 I concur in the judgment. Before this court granted a rehearing in this matter, I authored a dissenting opinion setting forth my views, which have not changed and which are in substantial agreement with the reasoning of the plurality opinion. Because that dissenting opinion no longer appears in the Official Reports (see Cal. Rules of Court, rule 976(d)), I reiterate that opinion here in relevant part, with additions in brackets and deletions reflected as [].
California’s parental consent law, which prohibits abortions for women under the age of 18 years without either the consent of one parent or judicial authorization, may at first glance appear so eminently reasonable that its constitutional validity could scarcely be in doubt. But evidence received at the trial of this case, much of it based on the experience of other states with similar laws, shows that the benevolent appearance of parental involvement laws is deceiving; the laws have serious adverse effects and yield few benefits for children or society.
In brief, the relevant facts are these: Most adolescent women who become pregnant will consult a parent voluntarily, and those who do not frequently have good reasons for not doing so. With a parental consent law in effect, some pregnant adolescents who do not voluntarily consult a parent will seek and obtain judicial authorization, but the delay caused by the procedure will increase the medical risks of the abortion significantly without in any way enhancing the process by which the adolescent makes the abortion decision. Others will reveal their pregnancy to a parent and request consent, but will derive little or no benefit from parental consultation that is legally coerced rather than voluntary. Finally, there will be some pregnant adolescents who cannot or will not obtain parental consent for an abortion and who will not seek judicial authorization because they perceive this process as unbearably intimidating, dangerous, or humiliating. Some of these adolescents will risk their health and their very lives with illegal or self-induced abortion, while others will delay any decision until abortion is no longer feasible and will bear a child they are ill equipped to care for.
Determining the constitutional validity of a law having such paradoxical and potentially serious effects is no easy task. Indeed, this case presents a confluence of state constitutional issues of great complexity and delicacy. We must adjudicate rights under the state constitutional right of privacy in the always thorny context of abortion, rendered all the more volatile and challenging because the rights at issue are those of adolescents rather than adults. And we must do so using a test newly established in Hill v. National *361Collegiate Athletic Assn. (1994) 7 Cal.4th 1 [26 Cal.Rptr.2d 834, 865 P.2d 633]. Without question this is one of the most important and difficult cases we have decided in many years.
[]
I [join in] [] affirming] the judgment of the Court of Appeal holding that California’s parental consent law violates the right of privacy guaranteed by our state Constitution. As the evidence received at the trial of this case persuasively demonstrates, the great majority of pregnant adolescents who do not voluntarily consult their parents are sufficiently mature to make the abortion decision by themselves and should be permitted to do so in consultation with their physicians and without requiring parental consent or judicial authorization.
There is a very small group of pregnant adolescents for whom parental consent is not an available option but who are too immature to give informed consent to an abortion. Almost all members of this group are under the age of 14 years. Because the Legislature has not enacted a parental consent law applying solely to these younger adolescents, and thus the issue is not now before this court, I do not decide whether a parental consent law so narrowed in focus would violate the state constitutional right of privacy, although I note that the interests of these younger adolescents would be better served by a law that allowed their physicians or others concerned with their welfare to petition for judicial authorization on their behalf. The present parental consent [law], by contrast, requires the adolescent herself to shoulder the entire burden of initiating legal proceedings to obtain judicial authorization.
I
Preliminarily, it is essential to state what this case is not about.
The morality of abortion is not at issue in this case. As this court has noted, the morality of abortion is “a subject upon which reasonable people can, and do, adhere to vastly divergent convictions and principles.” (Committee to Defend Reproductive Rights v. Myers (1981) 29 Cal.3d 252, 284 [172 Cal.Rptr. 866, 625 P.2d 779, 20 A.L.R.4th 1118] (lead opn. by Tobriner, J.), fn. omitted.) The United States Supreme Court has made the same point: “Men and women of good conscience can disagree, and we suppose some always shall disagree, about the profound moral and spiritual implications of terminating a pregnancy, even in its earliest stage. . . . Our obligation is to define the liberty of all, not to mandate our own moral code.” (Planned Parenthood of Southeastern Pa. v. Casey (1992) 505 U.S. 833, 850 [112 S.Ct. 2791, 2806, 120 L.Ed.2d 674].)
*362Nor is this case about the value of parental involvement in the decision of a pregnant adolescent to continue or terminate her pregnancy. On the contrary, all parties and all members of this court agree that, in general, an adolescent who learns she is pregnant and is considering an abortion will benefit substantially from consultation with a parent and should be encouraged to do so. Parental assistance is important and beneficial because, in general, no one knows the child as well, or cares as deeply about the child’s welfare, as the parent.
Likewise, all parties and all members of this court agree that parental involvement will not benefit every pregnant adolescent. Not every pregnant adolescent has parents out of the comforting and idyllic world of a Norman Rockwell painting. Indeed, anyone familiar with the dependency cases heard in this state’s juvenile courts understands that many pregnant adolescents have no competent and caring parent to consult, and that for them parental consultation is simply not an option.
What is this case about? The primary issues are these: (1) Will the parental consent law advance the state’s interest in protecting the physical and mental health of adolescent women []? (2) If the law will accomplish this purpose for only a small percentage of the adolescents affected by its provisions, is there some other way to do so without the substantial adverse effects that will arise from the legally mandated invasion of the privacy rights of the many adolescents who wish to have an abortion, are capable of giving informed consent, and cannot or will not obtain parental consent?
This court is fortunate to have a well-developed factual record [] with which to resolve these issues. At the trial, 25 witnesses testified in person and 6 others by deposition. The witnesses included distinguished professionals in the fields of medicine, psychology, adolescent development, reproductive health statistics, and family violence, as well as lawyers, counselors, and judges who have participated in the implementation of similar laws in other states. Based on this evidence, the superior court issued a 39-page statement of decision containing many findings of fact. On appeal, the state has not challenged the sufficiency of the evidence to support these findings.
In its statement of decision, the superior court acknowledged that “the State has a compelling interest in the protection of minors from physical, psychological and emotional harm.” But the court found no evidence that the parental consent law would further that interest. In particular, the court found:
1. “[A]n abortion is one of the safest medical procedures available for all women and, in particular, for teenagers. The risk of complications in *363pregnancy and childbirth are significantly higher for all women and particularly for younger teenagers.”1
2. “The medical history relevant to the abortion procedure is the type of information the minor herself would best know and, in fact, might be hesitant to disclose in the presence of a parent.”2
3. “[M]inors rarely, if ever, experience complications following an abortion.”
4. “[F]or most women, abortion poses no threat to their psychological or emotional well-being. . . . [Ajdolescents are at no special risk and are actually less likely than adult women to experience any adverse psychological reaction to abortion.”3
*3645. “[P]arental involvement in this specific area may have an adverse psychological effect ... if it takes on a coercive character, and ... the ability to make an autonomous decision about abortion is an important predictor of a minor’s satisfaction with her 4
*3656. “[W]ith the exception of the small percentage of very young adolescents, again the great majority of minors possess the cognitive ability and maturity to make a fully-informed choice as to abortion and are competent to give informed consent to abortion . . . „”5
7. “[A]s to that small percentage of minors who are not competent to give informed consent, medical ethics and practices preclude abortion in the absence of parental approval.”6
The superior court then considered whether the parental consent law would further the state’s compelling interest in “preserving and fostering the parent-child relationship.” On this point, the court made these findings:
1. “[A] majority of minors voluntarily consult with a parent as to their decision to have an abortion.”
2. “[P]arental involvement laws do not serve to change the numbers [that is, do not increase the number of minors who consult with a parent as to their decision to have an abortion].”7
3. “Rather than legislation, the chief determinant of whether a minor consults a parent appears to be the quality of the relationship established between the parent and child before the pregnancy.”8
4. “[I]f a trusting and supportive relationship between a parent and child has not already been established, it is unlikely that the State can create in a moment of crisis what the parents were unable to develop over the course of the preceding years.”
*3665. “[F]or a significant number of minors, parental consultation is not a realistic option.”9
Regarding the effect of a judicial bypass procedure, the superior court found that in other states with parental consent laws, “rather than further the State’s interest in the health of its minors, or even having no effect at all, the legislation actually had a detrimental effect.” In particular, the court found:
1. The bypass procedure delays the performance of the abortion, and “increases the likelihood of a second trimester abortion.” This delay significantly increases the medical risks of abortion.10
*3672. “In addition to adverse medical consequences, the bypass procedure entails serious psychological and emotional consequences.”11
3. The bypass procedure does not assist pregnant minors in making “a mature and informed decision.”12
*368Summing up, the superior court made this finding:
“One must conclude from all of the evidence presented as to the effectiveness of the judicial bypass procedure that the procedure has no effect on a minor’s ultimate decision with respect to abortion nor on the process by which that decision is made. Further, rather than providing a benefit to minors, the bypass procedure poses a gratuitous threat to their physical and emotional well-being.”
Concluding that the parental consent law violates the right of privacy guaranteed by article I, section 1, of the California Constitution, the superior court declared the law invalid and permanently enjoined its enforcement. On appeal, a unanimous Court of Appeal affirmed.
II
The issue before this court is whether California’s parental consent law violates the privacy rights of minors guaranteed by the California Constitution.
Unlike the federal Constitution, the California Constitution expressly recognizes and safeguards the right of privacy. In article I, section 1, the California Constitution provides: “All people are by nature free and independent and have inalienable rights. Among these are enjoying and defending life and liberty, acquiring, possessing, and protecting property, and pursuing and obtaining safety, happiness, and privacy.” (Italics added.) The words “and privacy” were added by an initiative adopted by the voters on November 7, 1972 (hereafter the Privacy Initiative).
The elements of a cause of action for invasion of the state constitutional right to privacy are: (1) a legally protected privacy interest; (2) a reasonable expectation of privacy on the plaintiff’s part; and (3) an invasion of the privacy interest that is “serious” rather than “slight or trivial.” (Hill v. National Collegiate Athletic Assn., supra, 7 Cal.4th 1, 35-37.) Once a plaintiff has established these elements, the defendant may defend on the basis “that the invasion of privacy is justified because it substantively furthers one or more countervailing interests.” (Id. at p. 40.) If this defense is raised, the plaintiff may rebut it by “showing there are feasible and effective alternatives to defendant’s conduct which have a lesser impact on privacy interests.” (Ibid.)
A. Legally Protected Privacy Interest
Privacy interests are of two kinds: (1) autonomy privacy, which is the interest “in making intimate personal decisions or conducting personal activities without observation, intrusion, or interference”; and (2) informational privacy, which is the interest in preventing “dissemination or misuse *369of sensitive and confidential information.” (Hill v. National Collegiate Athletic Assn., supra, 7 Cal.4th 1, 35.)
A woman’s decision to continue or terminate a pregnancy implicates both of these privacy interests, but I will focus here only on the interest in autonomy privacy. Because I conclude that the parental consent law is an unconstitutional invasion of the autonomy interest, I need not and do not address whether it is also an unconstitutional invasion of the informational privacy interest.
“It is inherent in the right to make the abortion decision that the right may be exercised without public scrutiny and in defiance of the contrary opinion of the sovereign or other third parties.” (Bellotti v. Baird (1979) 443 U.S. 622, 655 [99 S.Ct. 3035, 3054, 61 L.Ed.2d 797] (cone. opn. of Stevens, J.).) Few decisions are more intimate or more important in determining the subsequent course of a woman’s life than her decision to continue or terminate a pregnancy. Not surprisingly, this court has recognized that the state constitutional right of privacy protects a woman’s right to choose whether or not to give birth, including the right to terminate a pregnancy by abortion. (See Committee to Defend Reproductive Rights v. Myers, supra, 29 Cal.3d 252, 262; People v. Belous (1969) 71 Cal.2d 954, 963 [80 Cal.Rptr. 354, 458 P.2d 194].)
[]
The term “interest” generally means “having a share or concern” in some thing so that one is “liable to be affected or prejudiced” depending on its condition or outcome. (Estate of Brown (1938) 24 Cal.App.2d 573, 575 [75 P.2d 658].) The term may be used to refer to “the object of any human desire” (Rest.2d Torts, § 1, p. 2), whether beneficial or not, or only to “that which is ‘truly good for a person whether he desires it or not.’ ” (Houlgate, The Child & the State, A Normative Theory of Juvenile Rights (1980) p. 105, quoting Feinberg, Social Philosophy (1973) p. 26; see also Scott v. McPheeters (1939) 33 Cal.App.2d 629, 631 [92 P.2d 678] [defining “interest” as “anything that is profitable or beneficial”].) But the term “interest,” by itself, “carries no implication that the interest is or is not given legal protection.” (Rest.2d Torts, § 1, com. a, p. 2.) When an interest has legal protection, it is then referred to as a “right.” (Id., § 1, com. b, p. 2.)
Every pregnant woman, regardless of age, is vitally affected by the decision to continue or terminate her pregnancy and stands to gain or lose depending upon whether that decision is made without interference by the state or any other third party and without public disclosure. Thus, the privacy *370interest in procreative choice does not vary based on the age or maturity of the pregnant woman whose choice is at issue.
This is not to say that a child’s privacy right in procreative choice under the state Constitution is equal in all respects to that of an adult. Generally speaking, children’s constitutional rights are not coextensive with those of adults in similar situations. (See, e.g., McKeiver v. Pennsylvania (1971) 403 U.S. 528, 545 [91 S.Ct. 1976, 1986, 29 L.Ed.2d 647] [no right to jury trial in juvenile court delinquency adjudication]; Prince v. Massachusetts (1944) 321 U.S. 158, 170 [64 S.Ct. 438, 444, 88 L,Ed. 645] [stating that “the power of the state to control the conduct of children reaches beyond the scope of its authority over adults’’].) But this is not because of any inherent qualitative difference between the interests of children and those of similarly situated adults; rather, it is because children’s interests are counterbalanced by other significant interests, including the interest of the state, as parens patriae, in protecting youth, the interest of parents in preserving their relationships with and their authority over their children, and the interests shared by children and their parents in family autonomy and family privacy. (See Mnookin et al., In the Interest of Children (1985) p. 32; Keiter, Privacy, Children, and Their Parents: Reflections on and Beyond the Supreme Court’s Approach (1982) 66 Minn. L.Rev. 459, 492-493.)
Under Hill v. National Collegiate Athletic Assn., supra, 7 Cal.4th 1, a court considers these countervailing interests in due course after it has found the elements of a privacy cause of action: (1) a significant, legally protected privacy interest; (2) a reasonable expectation of privacy under the circumstances; and (3) an actual or threatened invasion of this privacy interest that is sufficiently serious to warrant constitutional protection. If these elements are present, the scope of the right of privacy in a given context can be determined only by undertaking the full analysis mandated by this court’s decision in Hill v. National Collegiate Athletic Assn., supra, 7 Cal.4th 1.
[]
[] [N]othing in the history or language of the privacy provision of the California Constitution suggests that it was intended for adults alone or that children were to receive only some greatly watered-down protection. The ballot pamphlet argument in support of the Privacy Initiative advised voters that the initiative “creates a legal and enforceable right of privacy for every Californian” and, even more explicitly, that “[t]here should be no ambiguity about whether our constitutional freedoms are for every man, woman and child in this state.” (Ballot Pamp., Proposed Amends, to Cal. Const, with arguments to voters, Gen. Elec. (Nov. 7, 1972) argument in favor of Prop. 11, pp. 26-27, underlining deleted, italics added.)
*371B. Reasonable Expectation of Privacy
During childhood and adolescence, a person prepares for life as an adult, gradually assuming greater control and responsibility over his or her life. The pace of this developmental process should be regulated so that it is neither too fast nor too slow. The emerging adults should be neither charged with responsibilities they are not yet competent to handle nor deprived of control over matters they are perfectly able to deal with on their own.
During the process of human growth, therefore, the individual’s competence gradually increases, accompanied by a gradual increase in the control a person exercises over his or her life. This expanding competence and control, in turn, supplies the individual with a reasonable expectation that he or she will be permitted to exercise that control without undue interference from parents or others who are charged with supervising the child’s development. Accordingly, we may conclude that an adolescent has a reasonable expectation of autonomy privacy—that is, the power to make a decision without outside interference, observation, or disclosure—as to decisions that are within that person’s competence and that are protected by the right of privacy for adults.
An adult woman’s decision to either continue a pregnancy to term or terminate it by abortion is protected by the right of privacy under both the state and federal Constitutions. (Roe v. Wade (1973) 410 U.S. 113 [93 S.Ct. 705, 35 L.Ed.2d 147]; Doe v. Bolton (1973) 410 U.S. 179 [93 S.Ct. 739, 35 L.Ed.2d 201]; Committee to Defend Reproductive Rights v. Myers, supra, 29 Cal.3d 252, 262.) An adolescent woman may reasonably expect the same privacy protection if she is mature enough to make the decision competently by herself. The question, then, is this: At what point in a woman’s growth from childhood to adulthood does she acquire the competence to make this decision?
After considering the evidence presented by the parties in this case, the superior court found that “with the exception of the small percentage of very young adolescents ... the great majority of minors [who have become pregnant] possess the cognitive ability and maturity to make a fully-informed choice as to abortion and are competent to give informed consent to abortion.”
The evidence at trial amply supports this finding. Gary Melton, a professor of psychology, testified that after the United States Supreme Court’s decisions in Bellotti v. Baird, supra, 443 U.S. 622 and H. L. v. Matheson (1981) 450 U.S. 398 [101 S.Ct. 1164, 67 L.Ed.2d 388], the American *372Psychological Association set up an interdivisional committee to study issues related to adolescent abortion. Professor Melton was selected to chair this committee. After surveying the relevant scientific literature, this committee determined, among other things, that although a number of relevant studies had been performed, there was no basis in existing research to conclude that adolescents as a group were less competent than adults to make decisions concerning abortion. (See Am. Psychological Assn., Interdivisional Committee on Adolescent Abortion, Adolescent Abortion: Psychological and Legal Issues (Jan. 1987) 42 Am. Psychologist 73.) These conclusions were published in book form, and were later reviewed and adopted by the National Academy of Sciences. Professor Melton testified that “at least from the age of 14 or so” adolescents have the ability to “comprehend the information that’s given to them and to weigh it rationally at adult-like levels.” He further testified that adolescents are “able to reason about real life situations and to do so in ways that show a good comprehending of circumstances and a rational logical process of dealing with that information.” Finally, he testified that this evidence of adolescents’ competence in making decisions applies to health care decisions in general and to decisions concerning abortion in particular.
Michael Saks, a social psychologist and professor at the University of Iowa College of Law, testified about a working paper he wrote for the Office of Technology Assessment of the United States Congress addressing this question: “At what age are adolescents competent to make their own health care decisions?” After surveying the relevant psychological studies, he concluded that there are no detectable differences between mid-adolescents and young adults in their 20’s regarding their ability to make such decisions, and thus adolescents are competent to consent to general health care by the age of 14.
Based on her own research and her review of another study, Nancy Adler, a professor of medical psychology in the Department of Psychiatry and Pediatrics at the University of California at San Francisco, testified that in her opinion adolescents do not differ from adults in their ability to understand the risks and benefits of abortion. (See also, Houlgate, The Child & the State, A Normative Theory of Juvenile Rights, supra, at p. 72 [stating that available empirical evidence “does not give any support to the claim that children over the age of thirteen or fourteen years lack the capacity for rational choice”].)
[]
[] [T]he [] concept of legal minority, or nonage, embodies an assumption of incompetence to exercise the full panoply of rights and privileges available to adults. Our laws have established various age restrictions for voting, *373driving motor vehicles, purchasing alcoholic beverages, and the like. Because individuals mature at different rates, these age limits are a necessarily inexact and therefore arbitrary measure of maturity, but they have nonetheless been accepted as constitutionally valid for most purposes. But not for all.
There are some decisions so fundamental and so “life-shaping” that age limits are not constitutionally acceptable as a means of conclusively determining that an adolescent below the prescribed age is not yet ready to assume sole responsibility for those decisions. The decision to continue or terminate a pregnancy is one such decision. The United States Supreme Court has so held. (Planned Parenthood of Missouri v. Danforth (1976) 428 U.S. 52, 74 [96 S.Ct. 2831, 2843, 49 L.Ed.2d 788]; Bellotti v. Baird, supra, 443 U.S. 622, 643 & fn. 23 [99 S.Ct. 3035, 3048].)
The abortion decision is different not only because [] a pregnancy decision fundamentally affects the subsequent course of a woman’s life, but also because, unlike a decision concerning marriage or sterilization [], the abortion decision is highly time sensitive. Although marriage and sterilization can be postponed to adulthood, the option of abortion “effectively expires in a matter of weeks from the onset of pregnancy.” (Bellotti v. Baird, supra, 443 U.S. 622, 642 [99 S.Ct. 3035, 3047].) “[T]he abortion decision is one that simply cannot be postponed, or it will be made by default with far-reaching consequences.” (Id. at p. 643 [99 S.Ct. at p. 3048].)
Regardless of age restrictions, therefore, an adolescent’s expectation of privacy is reasonable as to decisions with the following characteristics: (1) they are protected by the right of privacy for adults, (2) they are within the adolescent’s competence, (3) they have serious and enduring consequences, and (4) they cannot be postponed to the age of legal majority. (See Keiter, Privacy, Children, and Their Parents: Reflections on and Beyond the Supreme Court’s Approach, supra, 66 Minn. L.Rev. 459, 503, 517.)
For those adolescents of sufficient maturity (that is, generally, adolescents of 14 years or older), the decision to continue or terminate a pregnancy has each of these characteristics. These adolescents therefore have a reasonable expectation of autonomy privacy in the making of this decision.
C. Seriousness of the Invasion
An important purpose of the Privacy Initiative was to “safeguard[] certain intimate and personal decisions from government interference in the form of penal and regulatory laws.” (Hill v. National Collegiate Athletic Assn., supra, *3747 Cal.4th 1, 36.) The parental consent law at issue here is both penal and regulatory—it imposes criminal sanctions on any doctor who performs an abortion in violation of its provisions, and it regulates abortions by requiring a pregnant adolescent woman who has decided to terminate her pregnancy to obtain either the consent of a parent or judicial authorization for the abortion procedure.
Although the parental consent law does not absolutely preclude mature adolescent women from obtaining abortions without parental consent, the trial court record convincingly demonstrates that resort to the judicial bypass procedure by those adolescents unable or unwilling to obtain parental consent is time-consuming and emotionally traumatic, and it exposes the affected minors to significantly increased medical risks occasioned by the delay attributable to the procedure. (See Bellotti v. Baird, supra, 443 U.S. 622, 642-643 [99 S.Ct. 3035, 3047-3048] [stating that the right to terminate a pregnancy “effectively expires in a matter of weeks”].)
That pregnant adolescents find the judicial bypass procedure highly repugnant and that it operates as a major obstacle to their exercise of free choice are illustrated by the tragic story of Becky Bell, who died at the age of 17 as a result of complications from an illegal abortion. When she learned she was pregnant, she also learned that under the law of her state (Indiana) she could obtain a legal abortion without parental consent only by applying to a juvenile court judge for a waiver of the consent requirement. “What does a judge have to do with this?” she reportedly asked a counselor. Unwilling to reveal her very personal decision for scrutiny by a judge, she resorted to an illegal abortion, a choice that cost her her life. (See Note, Hodgson v. Minnesota: Chipping Away at Roe v. Wade in the Aftermath of Webster (1991) 18 Pepperdine L.Rev. 955; Tribe, Abortion: The Clash of Absolutes (1990) p. 203; Indiana Dad in S.F. to Tell How Abortion Law Led to Death, S.F. Chronicle (Jan. 22, 1996) p. A15, cols. 1-4.)
I therefore agree with the Court of Appeal that the parental consent law invades the privacy interests of pregnant adolescents in a way that is not “slight or trivial.” (Hill v. National Collegiate Athletic Assn., supra, 7 Cal.4th 1, 37.)
[]
[Although California law long required parental consent for many medical procedures,] [] an abortion is unlike [other medical procedures] [] in constitutionally significant ways. As previously mentioned, the decision to continue or terminate a pregnancy is exceptional and virtually unique among *375decisions that an adolescent woman might be called upon to make, because it both has profound nonmedical implications for the subsequent course of a woman’s life and is time sensitive, requiring a decision within days or at most weeks. (Bellotti v. Baird, supra, 443 U.S. 622, 642-643 [99 S.Ct. 3035, 3047-3048].) Similarly, as a medical procedure, an abortion is exceptional; if the pregnancy is proceeding normally, abortion is an elective procedure, yet one that is medically time sensitive and that has far-reaching nonmedical implications for the subsequent course of the patient’s life. It is also a medical procedure for which the utmost confidentiality is generally expected.
In addition, the Legislature has generally not required parental consent for medical procedures relating to sexuality and procreation. For example, minors are “medically emancipated”—that is, they may obtain medical treatment without parental consent—for purposes of prescribing and furnishing contraceptive drugs and devices (Fam. Code, § 6925), for medical treatment relating to pregnancy (ibid.), for the diagnosis and treatment of sexually transmitted diseases, rape, and sexual assault (id., §§ 6925-6928), and for testing for HIV infection (Health & Saf. Code, § 121020, subd. (a)(1) [minors 12 years and older deemed competent to consent]). Indeed, except for sterilization, abortion is the only medical procedure related to sexuality and procreation for which the Legislature has required parental consent. Accordingly, the statutory scheme regarding medical treatment for persons under the legal age of majority, [] provides an additional ground for concluding that the parental consent law at issue here is a serious invasion of the privacy interests of pregnant adolescents.
[] [Although] a number of other states have enacted parental consent laws[,] [] the Florida Supreme Court, the only other state court to consider the constitutionality of a parental involvement law under a state constitutional right of privacy, [has] concluded that the [Florida parental consent] law violated the right of privacy guaranteed by the Florida Constitution. (In re T.W. (Fla. 1989) 551 So.2d 1186, 1194.)
Plaintiffs have established the elements of a cause of action for invasion of the state constitutional right of privacy—a legally protected privacy interest, a reasonable expectation of privacy, and a serious invasion of the protected privacy interest. Therefore, the burden shifts to the state to establish justification for the parental consent law.
D. Legal Standard
The [] proper legal standard by which to judge the state’s asserted justification for the parental consent law is the compelling state interest standard [].
*376The compelling state interest standard is required by this court’s previous decision in Hill. Without qualification, we there said: “Where the case involves an obvious invasion of an interest fundamental to personal autonomy, e.g., freedom from involuntary sterilization or the freedom to pursue consensual familial relationships, a ‘compelling interest’ must be present to overcome the vital privacy interest.” (Hill v. National Collegiate Athletic Assn., supra, 7 Cal.4th 1, 34; see also id. at pp. 59 (conc. & dis. opn. of Kennard, J.), 62 (conc. & dis. opn. of George, J.), 73 (dis. opn. of Mosk, J.).) The burdens that the parental consent law imposes on a pregnant adolescent’s decision to terminate her pregnancy constitute an obvious invasion of an interest fundamental to personal autonomy. Therefore, the compelling interest standard applies.
The compelling interest standard is no less applicable because the parental consent law’s burdens are imposed on minors rather than adults. As previously mentioned, the state Constitution’s privacy guarantee extends equally to “every man, woman and child in this state." (Ballot Pamp., Proposed Amends, to Cal. Const, with arguments to voters, Gen. Elec. (Nov. 7, 1972), argument in favor of Prop. 11, p. 27, italics added.)
E. Justification
The [] [state argues that the parental consent law furthers] the state’s [] interest in protecting the physical and mental health of unemancipated minors.[] The superior court considered this interest compelling, as do I. But I also agree with the superior court’s conclusion that the state has failed to demonstrate that the parental consent law advances this interest.
The [] [state has argued] that the parental consent law will protect the physical and mental health of pregnant adolescents because, for those pregnant adolescents who cannot or will not obtain parental consent, it affords them a judicial bypass procedure through which a judge may authorize the abortion upon determining either that the adolescent is mature enough to make the decision by herself or, if not, that the abortion would be in her best interests. [] [Although] the adolescent’s physician is required to make the same determination of maturity in deciding whether the adolescent has given informed consent to the abortion [], [] [the state argues] that an additional maturity determination by a judge will better protect the adolescent’s physical and mental health because (1) unlike the physician, the judge has no pecuniary interest in the decision and is thus more objective [], and (2) if the adolescent is not sufficiently mature to give informed consent to an abortion, the judge can authorize the abortion upon a finding that it is in the adolescent’s best interests, whereas the adolescent’s physician may not proceed without the informed consent of either the adolescent or her parents []. []
*377[] [In] determining whether a law furthers an identified state interest, a court must consider both the positive and negative impacts of the law on that interest. Only by such a balanced inquiry may a court determine whether, considering all effects of the legislation, both positive and negative, the legislation on balance advances the interest offered to justify it. Accordingly, I will consider first the claimed beneficial effects of the legislation, and then any detrimental effects, as they relate to the physical and mental health of pregnant adolescents seeking abortions.
1. Superiority of judges over physicians in making the maturity determination
[] The [] [state’s argument] that doctors may not be relied upon to act impartially “is necessarily somewhat degrading to the conscientious physician, particularly the obstetrician, whose professional activity is concerned with the physical and mental welfare, the woes, the emotions, and the concern of his [or her] female patients.” (Doe v. Bolton, supra, 410 U.S. 179, 196 [93 S.Ct. 739, 750].) Determining whether a patient has given informed consent to a proposed medical procedure is an integral part of the practice of medicine with respect to patients of all ages (see Arato v. Avedon (1993) 5 Cal.4th 1172, 1182-1184 [23 Cal.Rptr.2d 131, 858 P.2d 598]; Riese v. St. Mary’s Hospital & Medical Center (1987) 209 Cal.App.3d 1303, 1322-1323 [271 Cal.Rptr. 199]), and the physician’s license provides sufficient assurance that the physician will do so competently, fairly, and objectively (see Doe v. Bolton, supra, 410 U.S. 179, 199-200 [93 S.Ct. 739, 751-752]). Should a particular physician fail to do so, the consequences would include professional censure, revocation or suspension of the medical license, and tort liability to the patient for negligence or battery. The state has not demonstrated that these safeguards are inadequate.
Indeed, the [] assertion that physicians cannot be relied upon to make the maturity determination accurately, fairly, and objectively is supported by no evidence in the present record. Mere supposition, even when plausible, is insufficient. When a state law burdens the exercise of a fundamental right, the government’s “attempt to justify that burden as a rational means for the accomplishment of some significant state policy requires more than a bare assertion, based on a conceded complete absence of supporting evidence, that the burden is connected to such a policy.” (Carey v. Population Services International (1977) 431 U.S. 678, 696 [97 S.Ct. 2010, 2022, 52 L.Ed.2d 675], fn. omitted (plur. opn. by Brennan, J.); see also id., p. 702 [97 S.Ct. at p. 2025] (cone. opn. of White, J.) [“the State has not demonstrated that the prohibition against distribution of contraceptives to minors measurably contributes to the deterrent purposes which the State advances as justification *378for the restriction”]; New Jersey Citizen Action v. Edison TP. (3d Cir. 1986) 797 F.2d 1250, 1257 [“when, as here, fundamental free speech interests are patently burdened, the district court not only is free to but indeed is required to overturn regulations that are premised on legislative assumptions contradicted by facts in the record”].)
Finally, the state has less restrictive alternatives available. It could by statute regulate the manner in which physicians make the informed consent determination for adolescents seeking abortion, just as it may regulate other aspects of medical treatment, to ensure that the determination is made according to the highest professional standards.
2. Best interests authorization for immature minors
The [] [state has argued] that the judicial bypass option furthers the physical and mental health of pregnant immature minors who seek an abortion without parental consent because it permits judicial authorization of abortions for these minors if abortion would be in their best interests. I agree that the law as it exists without the parental consent legislation does not well serve the needs of pregnant immature minors who seek an abortion but cannot obtain parental consent.
But immature minors (that is, generally, those below the age of 14) constitute only a very small percentage, certainly less than 5 percent, of the entire class of adolescents who seek abortions without parental consent.13 This is so for two reasons: the pregnancy rate for adolescents below the age of fourteen is much lower and their rate of voluntary parental involvement much higher than for older adolescents. (See Alan Guttmacher Inst., Sex and America’s Teenagers (1994) pp. 49, 81, fn. 151.) Because the group of immature minors is so small compared with the larger class of pregnant minors affected by the parental consent law, and because a law could easily be tailored to affect only this group, the parental consent law may not be justified on the ground that it advances the welfare of pregnant immature minors who seek an abortion without parental consent.
As I mentioned at the outset, because the parental consent law at issue in this case applies to all unemancipated minors, I need not and do not decide whether a more narrowly drawn law, applying only to adolescents under the age of 14 years, would violate the state constitutional right of privacy. I note, however, that California’s existing parental consent law [] is subject to *379criticism insofar as it requires a child who is or may be immature to herself shoulder the burden of initiating and pursuing legal proceedings to obtain judicial authorization for an abortion. By comparison, the Legislature has established a judicial authorization procedure for adults who lack the capacity to give informed consent to a medical procedure (Prob. Code, § 3200 et seq.), but the Legislature has provided that proceedings to obtain this authorization may be commenced not only by the patient, but also by his or her physician, spouse, relative, friend, “or other interested person” (id., § 3203, subd. (c)). Thus, the Legislature has implicitly recognized that it may be unreasonable to require an adult who is incapable of giving informed consent to a medical procedure to undertake the task of commencing legal proceedings for judicial authorization. For an immature adolescent seeking an abortion without parental consent, it seems equally unreasonable to expect the adolescent to apply for judicial authorization. The physician who has determined that the adolescent is too immature to give informed consent to an abortion, or another individual counseling the adolescent, should be able to request judicial authorization on the adolescent’s behalf. (See Keiter, Privacy, Children, and Their Parents: Reflections on and Beyond the Supreme Court’s Approach, supra, 66 Minn. L.Rev. 459, 514 & fn. 272.)
3. Detrimental effects of bypass procedure—delay and emotional distress
The superior court found that the judicial bypass option would in many cases delay performance of the abortion until the second trimester, thereby significantly increasing the medical risks and the cost of the procedure. [] The evidence presented at trial supports the superior court’s conclusion []. For example, Dr. Policar (see fn. 1, ante) testified that after the 10th week of pregnancy, the medical risks “go up quite precipitously” and in fact increase at the rate of “50 percent for every week beyond the tenth week.” Paula Marie Wendt (see fn. 12, ante) testified that delay associated with the judicial bypass procedure in Minnesota has caused some abortions to be performed in the second trimester (that is, after the thirteenth week of pregnancy) that otherwise would have [been] performed during the first trimester. I note also that in Hodgson v. Minnesota, supra, 497 U.S. 417, United States Supreme Court Justice Thurgood Marshall cited a study finding that “for women 19 years old and younger, the number of deaths per 100,000 abortions was 0.2 for the first 8 weeks of pregnancy, 0.6 for weeks 9 through 12, 3.4 for weeks 13 through 16, and 7.8 for week 17 and after.” (Id. at pp. 465-466 [110 S.Ct. at pp. 2953-2954] (conc. & dis. opn. of Marshall, J.), citing Cates et al., The Risks Associated With Teenage Abortion (1983) 309 New Eng. J. Med. 621, 623.)
The superior court also found that the judicial bypass option would subject the adolescents who use it to considerable emotional trauma. [] [Although *380this] emotional distress [usually] would be transitory, causing no adverse psychological effects long term, [] the true significance of the emotional distress occasioned by judicial bypass lies not in its long-term psychological impact but in its short-term behavioral impact. Adolescents will be extremely reluctant to use a procedure they perceive and experience as stress-. ful, dangerous, and humiliating,14 and they will go to great lengths to avoid such a procedure, turning instead to illegal abortions or self-induced abortions, or delaying all action until abortion is no longer feasible, thereby allowing the decision to be made by default rather than by careful and mature reflection and deliberate choice.
[]
Furthermore, judicial bypass will not be a realistic option for many adolescents in rural, sparsely populated counties because of the long distances required to reach a courthouse and because of the unacceptable risk that confidentiality will be lost by a chance encounter with a relative, neighbor, or acquaintance at the courthouse. Also, many counties in California have no providers for second trimester abortions (see trial testimony of Dr. Michael Policar), so that delays occasioned by the judicial bypass procedures may effectively preclude abortions for some minors living in these counties.
Like the superior court and the Court of Appeal, I conclude that any beneficial effect of the parental consent law on the physical and emotional well-being of pregnant adolescent minors seeking abortion would be outweighed by the detrimental effect of the judicial bypass, and thus that on *381balance the parental consent law would not further the state’s compelling interest in the physical and emotional well-being of children.
4. Increasing parental involvement in adolescents’ abortion decisions
To justify the parental consent law’s serious invasion of the privacy interests of pregnant adolescents seeking abortion, the [] [state asserts] that the law will increase parents’ involvement in their children’s abortion decisions. [] [Indeed,] to many disinterested observers[,] increasing parental involvement may appear to be the legislation’s primary purpose.
The law existing before and apart from the parental consent law permitted but did not require parental involvement; it left to the pregnant adolescent herself the decision whether or not to consult her parents. Under the parental consent law also, parental involvement is permitted but not required, the only difference being that a pregnant adolescent who chooses not to involve a parent must obtain judicial authorization for an abortion. Is this change likely to increase the rate or incidence of parental involvement that would occur in the law’s absence by causing at least some minors who would not otherwise do so to consult a parent before making the abortion decision?
After considering evidence concerning the experience with parental involvement laws in Massachusetts and Minnesota, the superior court found that these laws do not in fact increase the number of minors who consult their parents about the abortion decision. [] [T]he evidence to support this finding is far from conclusive but is probably sufficient to support the more cautious finding that any increase in parental involvement resulting from parental involvement laws is probably not great.
Of greater significance, in my view, is the superior court’s related finding that when a pregnant adolescent consults a parent against her better judgment and only to avoid having to apply for judicial authorization, the adolescent is unlikely to derive any of the benefit that would normally be expected from parental consultation. The superior court reasoned that an adolescent’s initial reluctance to consult a parent often evidences a significant underlying problem or dysfunction in the parent-child relationship. Although facing and jointly resolving a crisis situation—such as an adolescent’s unplanned pregnancy (which must be resolved under the time constraints imposed by the steeply escalating medical risks of abortion as the pregnancy progresses beyond the 10th week)—can strengthen a parent-child relationship that is fundamentally sound, a flawed relationship is likely to further deteriorate or unravel under this sort of pressure, resulting in emotional, psychological, and even physical harm to the child. Thus, it is *382doubtful that parental consultation that is coerced by a parental consent law will, on balance, benefit or strengthen parent-child relationships. This reasoning is supported by the evidence presented at the trial in superior court. (See fn. 4, ante; see also Rhode, Politics and Pregnancy: Adolescent Mothers and Public Policy (1991) 1 S. Cal. Rev. L. & Women’s Stud. 99, 126 [stating that “[v]irtually every major professional study has concluded that compulsory parental involvement ill serves adolescent needs and family relationships”]; Keiter, Privacy, Children, and Their Parents: Reflections on and Beyond the Supreme Court’s Approach, supra, 66 Minn. L.Rev. 459, 500-501 [stating that “[w]henever notification or consent requirements mandate parental involvement, conflict between the parent and child portending severe disruption of the family is likely”].)
If the goal is to encourage beneficial parent-child communications about a pregnant adolescent’s options, there are feasible and effective alternatives having a lesser impact on privacy interests.
For example, the state could act to ensure that before an abortion is performed adolescents are advised in an effective but noncoercive manner to consult their parents,15 and that adolescents who are reluctant to do so receive appropriate professional assistance in working with their parents. The evidence at trial revealed that in California many and perhaps most pregnancy tests are performed in health clinics that receive state funding. The state may attach conditions to this funding, including adherence to counseling protocols. Through such protocols, the state may insist that adolescents who have tested positive for pregnancy are encouraged to consult their parents. To ensure that this encouragement is effective, the state may provide written materials and videos to use either as training aids for the counselors or to be shown or given directly to the adolescents.16 In addition, the state could ensure that the clinics make their facilities available, or the state could provide its own facilities, so that adolescents may discuss their pregnancies with their parents in a neutral setting and in the presence of a trained and supportive counselor or family therapist. (See Rhode, Politics and Pregnancy: Adolescent Mothers and Public Policy, supra, 1 S. Cal. Rev. L. & Women’s Stud. 99, 126 [advocating “voluntary parental outreach *383programs” that “seek to improve family communication and adolescent decision-making skills while avoiding the notice or consent requirements that deter teenagers from seeking assistance”].)
I conclude that the state has failed to justify the parental consent law’s serious invasion of the privacy interests of pregnant adolescents.
Conclusion
California’s parental consent law was enacted to protect the physical and mental health of pregnant adolescents and to give these adolescents the benefit of consultation with a caring and supportive parent. Laudable purposes, to be sure. But the parental consent law also seriously invades the privacy interests of adolescents, and when a law burdens fundamental rights, “merely stating a laudable purpose” is insufficient. (People v. Glaze (1980) 27 Cal.3d 841, 848 [166 Cal.Rptr. 859, 614 P.2d 291].) The constitutionality of a law is judged not by the value of the policies it seeks to implement, but by “the objective effect of the legislative terms.” (County of Los Angeles v. Superior Court (1975) 13 Cal.3d 721, 727 [119 Cal.Rptr. 631, 532 P.2d 495].)
Benefiting from the experience of other states with similar laws, and a well-developed trial record, this court is equipped to assess the “objective effect” of the parental consent law. What the trial record shows is that most pregnant teenagers consult their parents voluntarily, and that there are a variety of reasons why the others do not. Some merely wish to spare their parents’ feelings, but others do not consult their parents because the parents are physically or emotionally abusive or because parent-child relations have broken down or would break down completely if the pregnancy were disclosed. The delays caused by the judicial bypass option will move many abortions into the second trimester, significantly increasing medical risks. To avoid having to reveal their pregnancy to a judge and submit to the judge’s questioning about their decision to terminate the pregnancy, some pregnant teenagers will obtain illegal abortions, and may die as a result, and others will delay taking any action until an abortion is no longer feasible. As Professor Laurence Tribe has summed it up, “parental consent and notice requirements may sound like moderate recognitions of the parents’ central role in family life but are likely in practice to achieve little and to cause great grief.” (Tribe, Abortion: The Clash of Absolutes, supra, p. 203.)
[]
As United States Supreme Court Justice Lewis Powell has written, “[t]he need to preserve the constitutional right and the unique nature of the abortion *384decision, especially when made by a minor, require a State to act with particular sensitivity when it legislates to foster parental involvement in this matter.” (Bellotti v. Baird, supra, 443 U.S. 622, 642 [99 S.Ct. 3035, 3047] (lead opn. by Powell, J.).) California’s parental consent law, though certainly well intentioned, lacks the sensitivity required to satisfy the privacy guarantee of our state Constitution. Because the parental consent law seriously invades the privacy interests of minors, and because its practical effects are such that it does not significantly advance any countervailing interest of either the state, the pregnant minor women, or their parents, I [] [concur in the judgment] uphold [ing] the decisions of the superior court and the Court of Appeal declaring unconstitutional and enjoining the enforcement of the parental consent law on the ground that it violates the right of privacy guaranteed to every Californian—man, woman, and child—by our state Constitution.

Michael Policar, a medical doctor who is board certified in obstetrics and gynecology and a member of the faculty of the Medical School of the University of California at San Francisco, testified that “abortion is the safest operation which is available in the United States... it has the lowest rate of deaths associated with it and also has the lowest rate of serious complications in comparison to any other operation which is widely performed in this country.” He testified that adolescents are even less likely than adults to experience medical complications after abortion.
Philip Damey, a medical doctor who is board certified in obstetrics, gynecology and preventative medicine, similarly testified that “[elective abortion has a very low complication rate at [San Francisco General Hospital] and at other institutions” and that this low complication rate “applies to teens as well.”
In Hodgson v. Minnesota (1990) 497 U.S. 417 [110 S.Ct. 2926, 111 L.Ed.2d 344], Justice Thurgood Marshall cited a study concluding that a “minor’s overall risk of dying from childbirth is over nine times greater than [the] risk of dying from [a] legal abortion.” (Id. at p. 467 [110 S.Ct. at p. 2954] (cone. & dis. opn. of Marshall, J.), citing Greydanus & Railsback, Abortion in Adolescence (1985) 1 Seminars in Adolescent Med. 213, 214.)


Dr. Damey (see fn. 1, ante) testified: “I have never in the course of more than 15 years of doing abortions of teenagers and others felt that I didn’t get an adequate history from the patient to deal with problems that might come up in the course of an abortion.”
Dr. Policar (see fn. 1, ante) testified that adolescents are able to provide a medical history for abortion “as well as any other group of individuals” but also that teens are reluctant to disclose some relevant facts, such as previous abortions or sexually transmitted diseases, in the presence of their parents.
Curtiss Eugene Weidmar, a medical doctor and the Director of Public Health for El Dorado County, testified that a medical history is necessary to determine contraindications before prescribing oral contraceptives, and that this history is routinely taken from the minor without involving the parent.


Nancy Adler, a professor of medical psychology in the Department of Psychiatry and Pediatrics of the University of California at San Francisco, testified that she was part of an expert panel appointed by the American Psychological Association to survey the scientific literature on the psychological responses to abortion. This survey resulted in an article of which Dr. Adler was the lead author. (Adler et al., Psychological Responses After Abortions (1990) 248 Science 41.) From the literature review, Dr. Adler concluded that “for the vast majority of women having their first trimester procedure, . . . there is no hazard to mental *364health, that the predominant responses to abortion are positive and that the negative responses tend to be mild and transient.” She also found that there was no evidence that adolescents were particularly vulnerable to serious adverse psychological responses to abortion.
Nada Logan Stotland, a board-certified psychiatrist who is also associate professor of clinical psychiatry and associate professor of clinical obstetrics and gynecology at the University of Chicago, testified that she had reviewed the scientific literature on psychiatric consequences of abortion and “according to the published literature, the majority of women who undergo abortions experience relief afterwards. Some smaller proportion experience loss and some guilt and, again, in the reported literature, the vast majority of those responses are transient and self-limited. That is they don’t require intervention by a professional.” She also testified that “[i]n every study, the incidence [of adverse psychiatric sequelae] following childbirth is considerably higher, on the order of four times as high following childbirth as following abortion.” She also testified that age by itself was not a risk factor, that adolescents were no more likely than adults to experience adverse psychiatric effects. These conclusions appear in a chapter she wrote in a peer reviewed book, of which she was the editor, that was published by the American Psychiatric Press, which is the press of the American Psychiatric Association. (Stotland, Psychiatric Issues in Abortion in Psychiatric Aspects of Abortion (Stotland edit. 1991).) She noted that the 1991 literature review published by the American Psychiatric Association reached similar conclusions. (Dagg, The Psychological Sequelae of Therapeutic Abortions—Denied and Completed (1991) 148 Am. J. of Psychiatry 578.)
This finding is also supported by the testimony of Laurie Schwab Zabin, Ph.D., an associate professor at Johns Hopkins School of Hygiene and Public Health. In her expert opinion, based on her own research (Zabin et al., When Urban Adolescents Choose Abortion: Effects on Education, Psychological Status and Subsequent Pregnancy (1989) 6 Fam. Planning Perspectives 248) and that of others in the field, abortion does not have any negative psychological effect on adolescents.
This conclusion is further supported by the testimony of Dr. Policar (see fn. 1, ante), who testified that emotional reaction to abortion “serious enough to require consultation with a psychiatrist . . . literally never occurs” and that less serious emotional reactions, which would be referred to a social worker, are rare for all women and even more so for teens.
David Elkind, a child psychologist and professor of child study at Tufts University, testified: “In terms of negative impact, I think it’s been well-established in studies that there are, so far as we know, no negative sequelae to abortion long-term.”


Dr. Adler (see fn. 3, ante) testified that a woman is more likely to have negative psychological responses following abortion if the woman was coerced by her parents or partner to terminate a pregnancy that she would have preferred to continue.
Dr. Stotland (see fn. 3, ante) testified that lack of autonomy or control over the abortion decision is associated with a negative psychiatric outcome and that pressure from a parent can therefore have a negative impact on the psychiatric outcome of an adolescent’s abortion decision.
Based on her research, Dr. Laurie Zabin (see fn. 3, ante) testified that whether an adolescent is later satisfied with her decision to terminate a pregnancy by abortion is not significantly related to whether the adolescent consulted a parent before making the decision. Those who independently made the decision to terminate or not terminate the pregnancy were significantly more likely to be satisfied with the decision than those who succumbed to pressure from a parent or other adult.


The evidence supporting this finding is discussed in the text, post, at pages 371 through 373.


Dr. Policar (see fn. 1, ante) testified that the “vast majority” of adolescents are capable of giving informed consent and that he would not perform an abortion on an adolescent or any other patient without informed consent.
Adele D. Hofmann, a medical doctor and professor of pediatrics and director of adolescent medicine at the University of California at Irvine, testified that generally adolescents are capable of giving informed consent and that no adolescent can be treated on her own consent unless that consent is informed. Dr. Stotland (see fn. 3, ante) testified to the same effect.


Robert Blum, a medical doctor and professor of pediatrics at the University of Minnesota, testified to a 1984 study based on interviews with minors who were at clinics awaiting abortions in Minnesota (which had a two-parent notification law) and Wisconsin (which had no parental involvement law). The study concluded that the Minnesota law had no effect on the number of minors who consulted one parent, and only a slight effect on the number who consulted both parents. (Blum et al., The Impact of a Parental Notification Law on Adolescent Abortion Decision-making (1987) 77 Am. J. Pub. Health 619.)


Based on his study (see fn. 7, ante), Dr. Blum testified that the most important factors influencing whether a pregnant minor consulted a parent (almost invariably her mother) were the quality of the relationship, the age of the minor (younger minors being far more likely to consult), and the family’s socio-economic status.


In states with parental involvement laws, the reasons minors give for not consulting their parents include fear of a physically or emotionally abusive parent, fear of being ejected from the home, concern that the parent will not keep the information confidential, and an unwillingness to give upsetting news to a parent who is physically or emotionally fragile.
Although the experts who testified did not agree on the percentage of families that qualify as dysfunctional or abusive, they agreed that the number of such families was significant. Moreover, evidence in the record indicates that for teens who become pregnant, the percentage of families that are abusive and/or dysfunctional is much higher than for teens generally.
Lenore E. A. Walker, a psychologist specializing in family violence and abuse, testified that approximately 25 to 30 percent of families in the United States “will have some form of domestic or family violence at some part of their life history” and that an adolescent revealing her pregnancy to her parents is likely to trigger violence or some other form of abuse in such families. (See also Hodgson v. Minnesota, supra, 497 U.S. 417, 439 [110 S.Ct. 2926, 2939] [referring to “the distressingly large number of cases in which family violence is a serious problem”]; testimony of social worker Jeth Gold stating that some parents “react very violently when they find out their child is sexually active”; testimony of Dr. Adele Hofmann (see fn. 6, ante) citing instances of a parent inflicting physical injury on the adolescent after learning of her pregnancy.)
Charles R. Figley, a psychologist and a professor at Florida State University, testified that approximately 10 percent of families would not have any of the characteristics necessary for providing appropriate support to a pregnant minor. He also testified that forcing a pregnant adolescent to involve her parents in the abortion decision would be inappropriate if the parents are psychologically or physically abusive.
W. Robert Beavers, a psychiatrist and clinical professor of psychiatry at the University of Texas, Southwestern Medical Center, testified about a test (the Beavers System Model) he developed to rate family competence. Using this test, he found that 5 percent of families attained the optimal level of competence, 38 percent were judged “adequate,” 38 percent were judged “mid-range,” 16 percent were “borderline,” and 3 percent were “severely dysfunctional.” He also testified that child abuse occurs in 3 to 5 percent of American families. He conceded that some teens cannot involve parents in the abortion decision.


Anita Lorraine Nelson, a medical doctor who is board certified in obstetrics and gynecology, an assistant professor at the School of Medicine at the University of California at Los Angeles, and the medical director of women’s health clinics in the Los Angeles area, testified that in her opinion implementation of California’s parental consent law would cause minors to delay abortions, resulting in significantly increased medical risks. Dr. Adler (see fn. 3, ante) *367testified to the same effect, adding that delay increases the psychological as well as the medical risks.
Dr. Policar (see fn. 1, ante) testified that the risk of complications in an abortion increases 50 percent per week for each week after the 10th week of pregnancy. Jamie Ann Sabino, a Massachusetts attorney who is cochair of the Judicial Consent for Minors Lawyer Referral Panel in that state, testified that for minors who use the Massachusetts bypass procedure, “there is at least a week but more like a 2-week delay.”


Gerald Martin, a Minnesota district court judge from the Duluth area, testified: “It’s clearly a very nerve-racking, tense, stressful experience for them.”
Lynne MacBean, the volunteer coordinator of the Guardian Ad Litem Program in Minneapolis, Minnesota, testified that the judicial bypass procedure is very difficult and frightening for minors even though the judges who hear the petitions are careful to act in a nonthreatening manner. (See also Hodgson v. Minnesota, supra, 497 U.S. 417, 441 [110 S.Ct. 2926, 2940] [“The court experience produced fear, tension, anxiety, and shame among minors . . . .”]; testimony of social worker Jeth Gold that “[t]he court system is a fearful, anxiety-producing, intimidating experience for most kids.”)
Jamie Ann Sabino (see fn. 10, ante) testified: “I see a very high level of stress in the young women going to court that I have represented including crying, freezing in court, wringing of their hands, telling me how scared they are, telling me that they have had nightmares, that they can’t sleep.”


The judges testifying that judicial bypass procedures provide no benefit to minors were Minnesota District Court Judges Gerald Martin and Allen Oleisky, and former Massachusetts Superior Court Judge Rudolph F. Pierce.
Lynne MacBean (see fn. 11, ante) testified that the judicial bypass process does not assist minors in deciding whether to continue or terminate their pregnancies because their decisions have already been made when they seek judicial authorization. Jamie Ann Sabino (see fn. 10, ante) testified to the same effect. She added that, in her opinion, the Massachusetts parental involvement law “has created a substantial burden for the young women in Massachusetts and that it has not met—it is not substantively working, it has not met any of the stated goals of the statute or the state interests involved.” She noted that during the 10 years the law had been in effect, Massachusetts courts had ruled on approximately 9,000 bypass petitions, of which all but 13 were granted. All 13 denials were appealed and only one was affirmed (in that case the parents gave consent and the minor obtained the abortion). The overwhelming majority of petitions (97-98 percent) were granted on the ground of maturity.
Paula Marie Wendt, the director of an abortion facility in Minnesota, cited similar statistics for Minnesota: Of three thousand bypass petitions heard during a five-year period, only nine were initially denied and most of those nine were eventually granted. She also testified that in her opinion the Minnesota parental involvement law did not assist minors’ decisionmaking and provided no benefit to minors.
In Hodgson v. Minnesota, supra, 497 U.S. 417, 441, footnote 29 [110 S.Ct. 2926, 2940], Justice John Paul Stevens cited similar testimony by a judge to the effect that judicial bypass serves no useful public purpose. When judicial bypass is invoked, authorization is granted so routinely that judges view the procedure as a “rubber stamp.” (See id. at p. 436, fn. 21 [110 S.Ct. at p. 2937] (cone. opn. of Stevens, J.) [noting that of 3,573 petitions filed in Minnesota courts, 6 were withdrawn, 9 were denied, and 3,558 were granted]; id. at p. 477 [110 S.Ct. at p. 2959] (cone. & dis. opn. of Marshall, J.) [citing judge’s testimony characterizing the bypass as a “rubber stamp”].)


Jamie Ann Sabino (see fn. 10, ante) testified that “probably under three or four percent” of the adolescents who sought judicial authorization for abortion in Massachusetts were 14 years of age or under.


Jeth Gold, a social worker in San Francisco, testified that adolescents find any court appearance stressful because they “perceive court as a place you go when you have committed a crime,” because they may be required to answer questions even if they would prefer not to, because their answers may cause trouble for parents or friends or sexual partners, and because the result of the court proceeding may profoundly affect their lives. He added that the stress would increase if the adolescents expected to be questioned about intimate topics like sexuality. Dr. Anita Lorraine Nelson (see fn. 10, ante) testified that in California many Hispanic adolescents have the particular fear that going to court could lead to the deportation of parents or other relatives who are illegal immigrants. Jamie Ann Sabino (see fn. 10, ante) testified that adolescents seeking judicial authorization for abortion in Massachusetts worry that authorization will be denied, that they will be forced to reveal intimate details of their lives to a stranger, and that confidentiality may be lost if they encounter an acquaintance of their parents at the courthouse. Paula Marie Wendt (see fn. 12, ante) testified that adolescents seeking abortions in Minnesota “are afraid that they are going to be recognized, that somebody will see them, that their confidentiality will not be protected” and they “feel like they are a criminal if they go to court and that’s going to be a record against them or somebody can use it against them in the future.” As a result, she added, “[s]ome are just too afraid to even think about going to court.” Dr. Lenore E. A. Walker (see fn. 9, ante) testified that it would be particularly difficult for adolescents from abusive families to seek judicial authorization because such adolescents have “learned secrecy” and “do not see authority figures as helpful to them.”


A number of witnesses at the trial testified about the “options counseling” given at health clinics in California to adolescents who have tested positive for pregnancy. Without exception, they testified that during this counseling adolescents are encouraged to discuss the fact of their pregnancy, and their plans for dealing with it, with their parents. (See, e.g., testimony of Dr. Nelson, Dr. Policar, Dr. Hofmann, Catherine Dodd, Ellen Eidem.)


For example, Catherine Dodd, the former director of the Women’s Health Center at San Francisco General Hospital, testified that the clinic has prepared a pamphlet entitled, Talk to My Parents? which it provides to teens to assist them in discussing sensitive issues such as contraception and abortion with their parents.